DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/US2018/017704, filed February 9, 2018, which claims priority to US provisional application 62/456,731, filed February 9, 2017.  As the elected species was not disclosed in the provisional application, the effective filing date for purposes of comparing the claimed invention to the prior art is February 9, 2018.  It is noted that the International Search Report and Written Opinion issued in the PCT application have been reviewed.
Election/Restrictions
Applicant’s election without traverse of Group III, and of the species of measuring protein markers CEA, CA125, CYFRA21, and Pro-SFTPB, and the metabolite diacetylspermine (DAS), in the reply filed on November 11, 2022 is acknowledged.
Claims 1, 106, and 171 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2022.
Information Disclosure Statement
The information disclosure statement filed November 11, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the document corresponding to Cite No. 1 is blurry and not fully legible; the reference has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 108 and 110 are objected to because of the following informalities in claim 108:  the claim recites “lunc cancer” rather than “lung cancer” (see second to last line).  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 107-108, 110, 113-115, 119, 123, 134, 139-142, 145, 148, 159, 161, 164, 170, 174-175, 179, 190, 201, 203, and 204 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 107 and claims dependent therefrom (claims 108, 110, 113-115, 119, 123, 134, 139-142, 145, and 148) are indefinite because the language of claim 107 does not make clear whether one or two assaying/measuring steps are required.  While the recitation “measuring the circulating levels of…biomarkers in the biological sample” is interpreted as requiring at least one activity employing a biological sample containing “circulating” biomarkers (such as a blood sample), the fact that the claim first recites “assaying, in a biological sample….” and then further references “measuring the circulating levels” is confusing, as the claim may reasonable be interpreted as either requiring two separate activities (assaying and measuring), or only one (with the measuring being intended as a further limitation of the initially referenced assaying).  Clarification is therefore required to ensure that the boundaries of the claims are clear; it is noted that for purposes of comparing the claimed invention to the prior art, the claims having been interpreted as requiring a single activity including “measuring the circulating levels” of the biomarker panel.  
Claim 107 and its dependent claims are also indefinite over the recitation in claim 107 of the language “wherein the amount of the metabolite and the protein biomarkers classifies the subject as being at risk of harboring lung cancer or not at risk of harboring lung cancer”.  It is not clear what is actually required by this language, particularly whether the claim requires nothing further that the previously recited active steps (with the claim embracing any potential conclusion that may be drawn from the results of the active steps), or whether the claims require something more particular (and if so, what that is).  As different persons of skill in the art would interpret this language as imparting different further requirements, clarification is required.
Claims 108 and 110 are indefinite over the recitation in claim 108 of the language “the one or more biomarkers, wherein the one or more biomarkers is” selected from DAS.  The references in the claim to “the one or more biomarkers” lacks antecedent basis, and as the claims already require measuring DAS, the manner in which this language may further limit the claims as to this aspect of the invention are not clear.
Regarding claim 123, it is noted that MPEP 2173.05(s) states that:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
In the instant case, the reference to “Table 10” in the claim renders the claim indefinite, at it is not clear what values of the Table are actually required claim elements.  Clarification is therefore required; it is suggested that the claim be amended to simply recite any required limitations.
Regarding claim 159 and claims dependent therefrom (claims 164, 179, 190, 201, 203 and 204), the language ‘a subject in whom the levels of:….CEA antigen, CA125 antigen, CYFR21-1 antigen, pro-SFTPB antigen, and diacetylspermine (DAS) [i.e., the elected species combination] classifies the subject as having or being at risk of harboring lung cancer…”.  This language does not reasonably apprise one of skill in the art as to what “levels” (or pattern/combination of levels) would be indicative of lung cancer, and which would not.  Based on the guidance in the specification, different persons of skill in the art could form a variety of conclusions regarding what might or might not be sufficient to so “classify” a subject, and thus further clarification is needed to ensure that the boundaries of the claims are clear and definite.  
Regarding claim 161 and its dependent claims (claim 170 [which corresponds to the elected species under consideration], as well as claims 174-175), while the recitation of a “cutoff value” is merely broad, the requirement that “the amount of….DAS classifies the subject as being at risk of harboring lung cancer or not at risk of harboring lung cancer” does not clearly apprise one of skill in the art – particularly in view of the language of claims 161 and 170 regarding the four protein biomarkers – as to how lung cancer is to be identified/classified.  As this is necessary to ensure that the boundaries of the claims are clear – particularly such that one of skill is apprised as to when treatment would/wouldn’t be administered – further clarification is required.  
Regarding claims 179 and 201 (which depends from claim 179), it is noted that MPEP 2173.05(s) states that:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
In the instant case, the reference to “Table 10” in claim 179 renders the claims indefinite, at it is not clear what values of the Table are actually required claim elements.  Clarification is therefore required; it is suggested that the claim be amended to simply recite any required limitations.
Claim Rejections - 35 USC § 112(d)/fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 114 and 123 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 114 (from which claim 123 depends) recites a method “further comprising measuring the level of diacetylspermine (DAS) in the biological sample; wherein the amount of” DAS “classifies the subject as being at risk of harboring lung cancer or not at risk of harboring lung cancer”.  Given the more particular requirements of claim 107 – which requires measuring circulating levels of DAS among other markers, and which require classifying the subject based on multiple markers – claim 114 (and its dependent claim 123) and not further limiting of the claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 107-108, 110, 113-115, 119, 123, and 134 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (AACR Special Conference presentation corresponding to Abstract IA19, Proceedings of the AACR Special Conference: Improving Cancer Risk Prediction for Prevention and Early Detection, Nov. 16-19, 2016, Orlando, FL; cited in IDS) in view of Wikoff et al (Journal of Clinical Oncology 33(33):3880 [Nov 2015]; cited in IDS)
Initially, it is noted that both the Johansson Conference Presentation and the corresponding Abstract are cited in the IDS filed April 5, 2021; the Abstract is referenced only to provide a complete citation for the Presentation, and as further evidence that the presentation occurred (and was thus made available to the public) in November 2016.
	Johansson discloses a lung cancer prediction model in which a combination of “circulating tumor-related protein markers” including each of Pro-SFTPB, CA125, CEA, and CYFRA 21-1 was measured (see entire reference, particularly pages 14-20).  Johansson teaches that blood levels of these markers were compared in multiple populations of cases – including populations diagnosed with lung cancer within either 1 or 2 years of blood being drawn - and controls (page 15), and exemplify the fact that this combination of markers provides improved sensitivity and specificity in lung cancer detection as compared to a prior art “basic model” alone (page 19).  Johansson thus meet all requirements of independent claim 107 with regard to assaying a biological sample from a subject by “measuring the circulating levels” in a biological sample of a protein biomarker combination including CEA, CA125, CYFRA21-1 and Pro-SFTPB, as well as with regard to classifying a subject with regard to lung cancer risk based on the amount of protein biomarkers detected; however, Johansson do not teach also measuring circulating diacetylspermine (DAS) in the biological sample, and employing the amount of circulating DAS as a factor in classifying the subject with respect to lung cancer risk.
Wikoff et al teach that DAS “is a novel prediagnostic serum biomarker for non-small-cell lung cancer and has additive performance with pro-surfactant protein B” (see title and entire reference).  Wikoff et al teach measuring DAS and pro-SFTPB – identified by Wikoff et al as “a previously established protein biomarker for NSCLC” – in prediagnostic serum samples, and disclose that the measurement of both markers as compared to either marker along provides “significant additive performance” in early lung cancer detection, resulting in the suggestion that DAS has utility “for lung cancer early detection as part of a marker panel” (see entire reference, particularly the Abstract and page 3885, right column, only full paragraph).
In view of the teachings of Wikoff et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so as to have modified the method of Johansson so as to have included measurement of DAS.  An ordinary artisan would have been motivated to have made such a modification in view of Wikoff et al’s specific suggestion to include DAS as part of an early lung cancer detection biomarker panel, particularly in view of Wikoff et al’s teaching of the additive benefit provided by detecting the combination of DAS and pro-SFTPB (i.e., a member of the biomarker panel taught by Johansson).
With further regard to claim 108, while Johansson does not specify the manner in which protein biomarkers were detected, Wikoff et al disclose and exemplify detecting Pro-SFTPB via contacting with a biotinylated anti-pro-SFTPB monoclonal antibody (mAb), i.e., a type of “reporter molecule”.  In view of this teaching, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed such labeled mAbs in detection any or all of the protein biomarkers of Johansson, thereby meeting this further requirement of claim 108.  An ordinary artisan would have been motivated to have made such a modification simply for the benefit of successfully detecting each biomarker in the manner for which Wikoff et al provide guidance (i.e., simply for the benefits of convenience and efficiency provided by using a known, standard protein detection technique, as opposed to experimenting to identify a functional detection method).  Further, an ordinary artisan would have been motivated to have employed the same detection technology for all markers in order to minimize confounding factors.
Regarding dependent claim 110, it is noted that the results reported by Johansson in view Wikoff et al demonstrate elevated biomarker levels in a subject relative to a healthy control (as indicated above).  Regarding dependent claims 113-115 and 123, claim 113 only requires use of at least one selectively binding reporter molecule, which is addressed above (with other elements of the claim being optional).  Regarding claims 114 and 123, the measuring of DAS and other biomarker concentrations is also addressed above.  Regarding claim 115, Johansson teaches the use of blood, and Wikoff et al teach the use of serum.  Regarding claim 119, Wikoff et al teach the detection of DAS by mass spectrometry (which is one alternative encompassed by the claim).  Regarding claim 134, the teachings of Johansson and Wikoff et al are such that the detection of markers either “substantially at the same time” or in a stepwise manner is suggested; at least the teachings of Wikoff et al regarding separate analysis of samples for DAS and pro-SFTPB meet the requirement of a “stepwise manner” approach for biomarkers.  
Claim(s) 139-142, 145, 148, 159, 161, 164, 170, 174-175, 179, 190, 201, 203, and 204 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson in view of Wikoff et al as applied to claims 107-108, 110, 113-115, 119, 123, and 134, above, and further in view of Sin et al (Journal of Clinical Oncology 31(36):4536 [Dec 2013]; cited in IDS).
The teachings of Johansson and Wikoff et al are set forth above.  While Johansson in view of Wikoff et al suggest detection of a circulating biomarker panel as claimed for the purpose of early lung cancer detection, neither Johansson or Wikoff et al teach administering a treatment to a subject found to have lung cancer risk, as set forth in independent claim 139 (from which claims 140-142, 145, and 148 depend) or independent claim 161, or performing any of the therapies set forth in independent claim 159 (which requires a subject exhibiting a pattern of lung cancer biomarkers suggested by Johansson in view of Wikoff et al as being indicative of lung cancer).
Sin et al teach that “Lung cancer survival is largely dependent on stage at diagnosis”, teaching that lung cancer is often diagnosed too late for effective treatment, and that early detection via “a simple blood test” might be a “low cost solution” allowing earlier detection (and thus improved odds of survival) (see page 4536).  Sin et al also teach that elevated circulating pro-STFPB was found to be associated with early stage lung cancer, and that this suggests that measurement of circulating pro-STFPB has “potential utility in predicting early-stage NSCLC tumors that may be amenable to surgical resection” (page 4541, right column).
In view of the teachings of Sin et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed any established known lung cancer therapy (including the administration of surgery, chemotherapy, etc.) in treating a subject initially identified by the method of Johansson in view of Wikoff et al as having early lung cancer.  An ordinary artisan would have been motivated to have performed such therapy simply for the benefit of treating the patient at the earliest possible point in time, when therapy is more likely to be successful, as suggested by Sin et al.  With further regard to claim 161 and its dependent claims, it is also reiterated that Wikoff et al teach and suggest use of immunoassays, as discussed above.
With further regard to dependent claim 40, surgery is specifically addressed above.  Regarding claims 141-142, as well as claim 203, sensitivity and specificity embraced by the claims, and results relative to a reference subject, are taught by Johansson (see page 19).  Regarding claim 145, a cutoff value encompassed by the claim is taught by Johansson (page 18).  Regarding claim 148, as well as claim 204, it is reiterated that Sin et al suggest a benefit of early lung cancer detection is to allow for surgical resection (page 4541, right column).  Regarding dependent claim 170, the relationship of each of the five biomarkers of the claims to lung cancer risk was addressed above.  Regarding claims 174-175, it is noted that the teaching of biotin as a label constitutes a teaching of type of particle (see again Wikoff et al), and it is reiterated that Wikoff et al teach mass spectrometry, which meets the requirements of claim 175.  The limitations of dependent claims 179 and 201 are addressed above, and the limitation of dependent claim 190 is addressed above in reference to claim 134.  Thus, each of claims 139-142, 145, 148, 159, 174-175, 179, 190, 201, 203, and 204 are suggested by the teachings of Johansson in view of Wikoff et al and Sin et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634